The contention presented in the appellant's motion for rehearing is substantially the same as that which was before the court on the original hearing. In the original opinion all the matters that are advanced in the motion for rehearing were examined and the views of the court expressed thereon. We find nothing in the motion for rehearing which has not been fully discussed in the original opinion. However, we have reviewed the record in the light of the motion for rehearing, but in view of what has been said, we deem it unnecessary to make further remarks in overruling the motion, which is accordingly done.
Overruled.